Case 1:20-cv-20812-KMW Document 60 Entered on FLSD Docket 11/16/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 20-20812-CIV-WILLIAMS


   TERRA’S GARDEN, LLC,
   a Florida Limited Liability Company ,

                Plaintiff,
   v.

   CONTINENTAL CASUALTY COMPANY,
   a foreign corporation,

                Defendant.

        UNOPPOSED MOTION TO EXTEND DEADLINES AND INCORPORATED
                        MEMORANDUM OF LAW

         Defendant, Continental Casualty Company, (“CCC”), by and through undersigned

  counsel files this Motion to extend the deadlines of this Court’s Scheduling Order [D.E.16]

  pursuant to Fed. R. Civ. P. 6(b)(1)(A). This relief was previously sought in [D.E. 44]:

         1. This Court’s Scheduling Order [D.E. 16] requires the filing of a joint pre-trial

             stipulation, witness and exhibit lists, proposed jury instructions and conclusions of

             law by today, November 16, 2020.

         2. In the process of attempting to complete those submissions it became apparent that

             Defendant is not in a position to prepare those documents.

         3. In Defendant’s Motion to Dismiss or Compel Discovery [D.E. 44, pg. 18-19],

             Defendant requested a 30 day extension of deadlines which had not yet passed to

             allow for Plaintiff to provide better discovery as described in that Motion.
Case 1:20-cv-20812-KMW Document 60 Entered on FLSD Docket 11/16/2020 Page 2 of 4




         4. That Motion [D.E. 44] has not been ruled on and is still at issue as Plaintiff has not

             provided better responses additional discovery since its filing. We incorporate that

             Motion by reference.

         5. Plaintiff’s failure to fully respond to discovery should compel the Court to provide an

             extension of all deadlines beginning with the discovery deadline until 30 days after

             Plaintiff has fully responded to discovery because Plaintiff indicated in its insufficient

             responses that additional persons may have knowledge of the alleged equipment

             breakdown.      Defendant is unable to provide a complete witness list without the

             completed discovery.

         6. Additionally, the failure to provide documents sought in discovery limits Defendant’s

             ability to provide an exhibit list supporting its defenses.

         7. The failure to provide discovery makes the drafting of jury instructions and legal

             conclusions a guessing game of what issues might be raised at trial.

         8. Without Plaintiff’s better and complete discovery responses (as sought in [D.E. 44]),

             Defendant cannot comply with the requirements of this Court’s Scheduling Order,

             [D.E.16]

  Memorandum of Law in Support of Extending the Deadline for Joint Pre-trial Stipulation,

        Witness and Exhibit Lists, Proposed Jury Instructions and Conclusions of Law

         As indicated, the extension of all deadlines including the deadline to file the Joint Pre-

  trial Stipulation, Witness and Exhibit Lists, Proposed Jury Instructions and Conclusions of Law,

  was first requested on October 5, 2020 in Defendant’s prior Motion. [D.E. 44, pgs. 18-19].

  Without Plaintiff’s complete discovery responses, Defendant cannot complete the documents

  required by the Court in its Scheduling Order.

                                                    2
Case 1:20-cv-20812-KMW Document 60 Entered on FLSD Docket 11/16/2020 Page 3 of 4




         Defendant has been diligent in its defense of this action. After two failed mediations

  discovery was propounded to the Plaintiff that should have been responded to weeks before the

  close of discovery and a month before the deadline for dispositive motions.         Had Plaintiff

  responded to the discovery with information and documents supporting their claims, Defendants

  could move forward on the Court’s schedule. Defendant is unable to meet the Court’s previously

  scheduled deadline for the close of discovery and pre-trial filings [D.E.16]. None of the Court’s

  deadlines have been previously been extended and Defendant’s inability to comply with the

  current schedule is unrelated to Defendant’s lack of diligence. Defendant first brought this issue

  to the Court’s attention on October 5, 2020 but there has been no ruling. [See D.E. 44] An

  extension will not prejudice any party. Defendant has previously sought and is still seeking a 30

  day extension of the deadline for the close of discovery and all subsequent deadlines and

  obligations. Defendant has good cause for the extension as explained above.

         Defendant certifies that they have communicated with opposing counsel regarding the

  relief sought in this Motion. Plaintiff is not opposed to the relief sought, i.e., an extension of

  deadlines, but disputes that they have failed to comply with Defendant’s discovery requests as

  described in D.E. 44.

         WHEREFORE, Defendant requests this Court enter an Order extending the deadlines for

  the completion of discovery and all subsequent deadlines by 30 days from the date of this

  Motion.




                                                      Respectfully submitted,

                                                      /s/ Morris D. Pataky

                                                  3
Case 1:20-cv-20812-KMW Document 60 Entered on FLSD Docket 11/16/2020 Page 4 of 4




                                                      Morris D. Pataky
                                                      Florida Bar No. 564311
                                                      Primary Email: morris.pataky@cna.com;
                                                      Secondary Email: donna.matesa@cna.com;
                                                      CNA Coverage Litigation Group
                                                      4631 Woodland Corporate Blvd., Suite 315
                                                      Tampa, Florida 33614
                                                      Direct Line: (312) 822-6027
                                                      Facsimile: (312) 260-6859
                                                      Attorneys for Defendant, Continental
                                                      Casualty Company

                                       Certificate of Service
          I hereby certify that on November 16, 2020, I electronically filed the foregoing with the
  Clerk of the Court for the United States District Court for the Southern District of Florida by
  using the CM/ECF system. I certify that all participants in the case are registered CM/ECF users
  and that service will be accomplished by the CM/ECF system.

                                                                                s/Morris D. Pataky




                                                 4
